Exhibit 10.3

Execution Version

Commercial Paper Dealer Agreement

4(a)(2) Program

Between:

Nasdaq, Inc., as Issuer and

                    , as Dealer

Concerning Notes to be issued pursuant to the Issuing and Paying Agent
Agreement, dated as of April 25, 2017, between the Issuer and
                    , as Issuing and Paying Agent

Dated as of April 25, 2017



--------------------------------------------------------------------------------

Commercial Paper Dealer Agreement

4(a)(2) Program

This Commercial Paper Dealer Agreement (this “Agreement”) sets forth the
understandings between the Issuer and the Dealer, each named on the cover page
hereof, in connection with the issuance and sale by the Issuer of its short-term
promissory notes to be offered and sold pursuant to the exemption from
registration contained in Section 4(a)(2) of the Securities Act (the “Notes”).

Certain terms used in this Agreement are defined in Section 6 hereof.

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1. Offers, Sales and Resales of Notes.

 

  1.1 While (i) the Issuer has and shall have no obligation to sell the Notes to
the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein and sold by the Issuer in reliance on the representations,
warranties, covenants and agreements of the Dealer contained herein or made
pursuant hereto and on the terms and conditions and in the manner provided
herein.

 

  1.2 So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, the Issuer shall not, without the
consent of the Dealer, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer one or more agreements which contain provisions substantially
identical to those contained in Section 1 of this Agreement, of which the Issuer
hereby undertakes to provide the Dealer prompt notice or (b) in transactions
with the other dealers listed on the Addendum hereto, which are executing
agreements with the Issuer which contain provisions substantially identical to
Section 1 of this Agreement contemporaneously herewith (each such agreement
contemplated by the foregoing clause (a) and clause (b), a “Dealer Agreement”).
In no event shall the Issuer offer, solicit or accept offers to purchase, or
sell, any Notes directly on its own behalf in transactions with persons other
than broker-dealers as specifically permitted in this Section 1.2.

 

  1.3

The Notes shall be in a minimum denomination of $250,000 and integral multiples
of $1,000 in excess thereof, will bear such interest rates, if interest



--------------------------------------------------------------------------------

  bearing, or will be sold at such discount from their face amounts, as shall be
agreed upon by the Dealer and the Issuer, shall have a maturity not exceeding
397 days from the date of issuance and may have such terms as are specified in
Exhibit C hereto, the Private Placement Memorandum or a pricing supplement, or
as otherwise agreed upon by the applicable purchaser and the Issuer. The Notes
shall not contain any provision for extension, renewal or automatic “rollover.”

 

  1.4 The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agent Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by one or more master notes (each, a “Master Note”) registered in the
name of The Depository Trust Company (“DTC”) or its nominee, in the form or
forms annexed to the Issuing and Paying Agent Agreement.

 

  1.5 If the Issuer and the Dealer shall agree on the terms of the purchase of
any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate or interest rate
index and margin (in the case of interest-bearing Notes) or discount thereof (in
the case of Notes issued on a discount basis), and appropriate compensation for
the Dealer’s services hereunder) pursuant to this Agreement, the Issuer shall
cause such Note to be issued and delivered in accordance with the terms of the
Issuing and Paying Agent Agreement and payment for such Note shall be made by
the purchaser thereof, either directly or through the Dealer, to the Issuing and
Paying Agent, for the account of the Issuer. Except as otherwise agreed, in the
event that the Dealer is acting as an agent and a purchaser shall either fail to
accept delivery of or make payment for a Note on the date fixed for settlement,
the Dealer shall promptly notify the Issuer, and if the Dealer has theretofore
paid the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer shall reimburse the Dealer on an equitable basis for the Dealer’s
loss of the use of such funds for the period such funds were credited to the
Issuer’s account.

 

  1.6 Each of the Dealer and the Issuer hereby establish and agree, both on
behalf of itself and on behalf of any person acting on its behalf, as
applicable, to observe the following procedures in connection with offers, sales
and subsequent resales or other transfers of the Notes:

 

  (a) Offers and sales of the Notes by or through the Dealer shall be made only
to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers or Institutional Accredited Investors or (ii) non-bank
fiduciaries or agents that will be purchasing Notes for one or more accounts,
each of which is reasonably believed by the Dealer to be an Institutional
Accredited Investor.



--------------------------------------------------------------------------------

  (b) Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below.

 

  (c) No general solicitation or general advertising shall be used in connection
with the offering of the Notes. Without limiting the generality of the
foregoing, without the prior written approval of the Dealer, the Issuer shall
not issue any press release, make any other statement to any member of the press
making reference to the Notes, the offer or sale of the Notes or this Agreement
or place or publish any “tombstone” or other advertisement relating to the Notes
or the offer or sale thereof. Notwithstanding the foregoing, (i) any publication
by the Issuer of a notice in accordance with Rule 135c under the Securities Act
shall not be deemed to constitute general solicitation or general advertising
hereunder and shall not require prior written approval of the Dealer (provided
that the Issuer shall provide a copy thereof to the Dealer prior to publication)
and (ii) the Issuer shall be permitted to make such filings with the SEC that
the Issuer reasonably determines are required to comply with Section 13 or 15(d)
of the Exchange Act, provided, however, that, unless otherwise prohibited by
applicable securities laws, rules and regulations, the Issuer shall omit the
name of the Dealer from any publicly available filing by the Issuer that makes
reference to the Notes, the offer or sale of the Notes or this Agreement,
including by redacting the Dealer’s name and any contact or other information
that could identify the Dealer from any agreement or other information included
in such filing. For the avoidance of doubt, the Issuer shall not post the
Private Placement Memorandum on a website without the consent of the Dealer and
each other dealer or placement agent, if any, for the Notes.

 

  (d) No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

 

  (e) Offers and sales of the Notes shall be subject to the restrictions
described in the legend appearing on Exhibit A hereto. A legend substantially to
the effect of such Exhibit A shall appear as part of the Private Placement
Memorandum used in connection with offers and sales of Notes hereunder, as well
as on each individual certificate representing a Note and each Master Note
representing book-entry Notes offered and sold pursuant to this Agreement.

 

  (f)

The Dealer shall furnish or shall have furnished to each purchaser of Notes for
which it has acted as the Dealer a copy of the then-current Private Placement
Memorandum unless such purchaser has previously received a copy of the Private
Placement Memorandum as then in effect. The Private



--------------------------------------------------------------------------------

  Placement Memorandum shall expressly state that any person to whom Notes are
offered shall have an opportunity to ask questions of, and receive information
from, the Issuer and the Dealer and shall provide the names, addresses and
telephone numbers of the persons from whom information regarding the Issuer may
be obtained.

 

  (g) The Issuer agrees, for the benefit of the Dealer and each of the holders
and prospective purchasers from time to time of the Notes that, if at any time
the Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

 

  (h) In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall promptly notify the
Dealer (by telephone, confirmed in writing, or electronic mail) of such fact and
shall promptly prepare and deliver to the Dealer an amendment or supplement to
the Private Placement Memorandum describing the Notes that are ineligible, the
reason for such ineligibility and any other relevant information relating
thereto.

 

  (i) The Issuer represents that it is not currently issuing commercial paper in
the United States market in reliance upon the exemption provided by Section
3(a)(3) of the Securities Act. The Issuer agrees that, if it shall issue
commercial paper after the date hereof in reliance upon such exemption (i) the
proceeds from the sale of the Notes will be segregated from the proceeds of the
sale of any such commercial paper by being placed in a separate account;
(ii) the Issuer will institute appropriate corporate procedures to ensure that
the offers and sales of notes issued by the Issuer pursuant to the Section
3(a)(3) exemption are not integrated with offerings and sales of Notes
hereunder; and (iii) the Issuer will comply with each of the requirements of
Section 3(a)(3) of the Securities Act in selling commercial paper or other
short-term debt securities other than the Notes in the United States.

 

  1.7 The Issuer hereby represents and warrants to the Dealer, in connection
with offers, sales and resales of Notes, as follows:

 

  (a)

The Issuer hereby confirms to the Dealer that (except as permitted by Section
1.6(i)) within the preceding six months, neither the Issuer nor any person,
other than the Dealer or the other dealers referred to in, or contemplated by,
Section 1.2 hereof (the “Other Dealers”), acting on behalf of the Issuer, has
offered or sold any Notes, or any substantially similar security of the Issuer,
to, or solicited offers to buy any such security from, any person other than the
Dealer or the Other Dealers. The Issuer also agrees that (except as permitted by
Section 1.6(i)), as long as the Notes are being offered for sale by the Dealer
and the Other Dealers as



--------------------------------------------------------------------------------

  contemplated hereby, and until at least six months after the offer of Notes
hereunder has been terminated, neither the Issuer nor any person other than the
Dealer or the Other Dealers (except as contemplated by Section 1.2 hereof) will
offer the Notes or any substantially similar security of the Issuer for sale to,
or solicit offers to buy any such security from, any person other than the
Dealer or the Other Dealers; provided, that, it is understood that such
agreement is made with a view to bringing the offer and sale of the Notes within
the exemption provided by Section 4(a)(2) of the Securities Act and shall
survive any termination of this Agreement. The Issuer hereby represents and
warrants that it has not taken or omitted to take, and will not take or omit to
take, any action that would cause the offering and sale of Notes hereunder to be
integrated with any other offering of securities, whether such offering is made
by the Issuer or some other party or parties.

 

  (b) The Issuer represents and agrees that the proceeds of the sale of the
Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors of the Federal Reserve
System. In the event that the Issuer determines to use such proceeds for the
purpose of buying, carrying or trading securities, whether in connection with an
acquisition of another company or otherwise, the Issuer shall give the Dealer at
least five (5) business days’ notice to that effect. The Issuer shall also give
the Dealer prompt notice of the actual date that it commences to purchase
securities with the proceeds of the Notes. Thereafter, in the event that the
Dealer purchases Notes as principal and does not resell such Notes on the day of
such purchase, to the extent necessary to comply with Regulation T and the
interpretations thereunder, the Dealer will sell such Notes either (i) only to
offerees it reasonably believes to be Qualified Institutional Buyers or to
Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case, in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.

 

  1.8 The Issuer may from time to time increase the Maximum Amount by:

 

  (a) giving at least ten (10) days’ notice by letter substantially in the form
attached hereto as Exhibit D (the “Notification Letter for an Increase in
Maximum Amount”) to the Dealer and the Issuing and Paying Agent.

 

  (b)

delivery of (i) a certificate from a duly authorized officer of the Issuer
confirming that no changes have been made to the organizational documents of the
Issuer since the date of the Dealer Agreement which would have a material
adverse effect on the Program or, if there has been such a change, a certified
copy of the organizational documents currently in force; (ii) certified copies
of all documents evidencing the internal



--------------------------------------------------------------------------------

  authorization and approval required to be granted by the Issuer for such an
increase in the Maximum Amount; (iii) a list of names, titles and specimen
signatures of the persons authorized to sign on behalf of the Issuer all notices
and other documents to be delivered in connection with such an increase in the
Maximum Amount; (iv) an updated or supplemental Private Placement Memorandum
reflecting the increase in the Maximum Amount of the Program; (v) a legal
opinion in form and substance satisfactory to the Dealer as to (A) the due
authorization, delivery, validity and enforceability of Notes issued pursuant to
the Issuing and Paying Agent Agreement, and (B) such other matters as the Dealer
may reasonably request, in each case after giving effect to the increase in the
Maximum Amount; and (vi) evidence from each nationally recognized statistical
rating organization providing a rating of the Notes either (A) that such rating
has been confirmed after giving effect to the increase in the Maximum Amount or
(B) setting forth any change in the rating of the Notes after giving effect to
the increase in the Maximum Amount.

 

2. Representations and Warranties of Issuer.

The Issuer represents and warrants that:

 

  2.1 The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agent Agreement.

 

  2.2 This Agreement and the Issuing and Paying Agent Agreement have been duly
authorized, executed and delivered by the Issuer and constitute the legal, valid
and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and limitations on
rights to indemnity and contribution imposed by applicable law.

 

  2.3 The Notes have been duly authorized, and when issued as provided in the
Issuing and Paying Agent Agreement, will be duly and validly issued and will
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

  2.4 Assuming compliance by the Dealer with the procedures set forth in
Section 1.6 of this Agreement, the offer and sale of the Notes in the manner
contemplated hereby do not require registration of the Notes under the
Securities Act, pursuant to the exemption from registration contained in Section
4(a)(2) thereof, and no indenture in respect of the Notes is required to be
qualified under the Trust Indenture Act of 1939, as amended.



--------------------------------------------------------------------------------

  2.5 The Notes rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.

 

  2.6 Assuming compliance by the Dealer with the procedures applicable to it set
forth in Section 1.6 of this Agreement, no consent or action of, or filing or
registration with, any governmental or public regulatory body or authority,
including the SEC, is required to authorize, or is otherwise required in
connection with the execution, delivery or performance of, this Agreement, the
Notes or the Issuing and Paying Agent Agreement, except for the filing by the
Issuer of a current report on Form 8-K with the SEC or as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Notes.

 

  2.7 Neither the execution and delivery of this Agreement and the Issuing and
Paying Agent Agreement, nor the issuance of the Notes in accordance with the
Issuing and Paying Agent Agreement, nor the fulfillment of or compliance with
the terms and provisions hereof or thereof by the Issuer, will (i) result in the
creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the properties or assets of the Issuer, or
(ii) violate or result in a breach or a default under any of the terms of the
Issuer’s charter documents or by-laws, any contract or instrument to which the
Issuer is a party or by which it or its property is bound, or any law or
regulation, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer is subject or by which it or its property
is bound, which breach or default could reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), operations or
business prospects of the Issuer or the ability of the Issuer to perform its
obligations under this Agreement, the Notes or the Issuing and Paying Agent
Agreement.

 

  2.8 There is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer threatened, against or affecting the Issuer or any of
its subsidiaries (other than that which is disclosed in the Company Information)
which could reasonably be expected to result in a material adverse change in the
condition (financial or otherwise), operations or business prospects of the
Issuer or the ability of the Issuer to perform its obligations under this
Agreement, the Notes or the Issuing and Paying Agent Agreement.

 

  2.9 The Issuer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

  2.10

Neither the Private Placement Memorandum nor the Company Information (in each
case, other than the Dealer Information) contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that, with respect to any such



--------------------------------------------------------------------------------

  information consisting of projections, forecasts and other forward-looking
statements with respect to the Issuer or any of its subsidiaries (collectively,
the “Projections”), the Issuer represents only that any such Projections will be
prepared based upon good faith assumptions believed by it to be reasonable at
the time delivered (it being understood that such Projections are not to be
viewed as facts, are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Issuer and its subsidiaries, that no
guarantee or other assurance can be given that any Projections will be realized,
and that actual results may differ from Projections and such difference may be
material).

 

  2.11 Neither the Issuer nor any of its Subsidiaries, directors or officers,
nor, to the knowledge of the Issuer any agent or employee acting on behalf of
the Issuer or any of its Subsidiaries (i) has used any corporate funds for any
contribution, gift, entertainment or other expense relating to political
activity in violation of laws applicable to the Issuer or such Subsidiary;
(ii) has made any direct or indirect contribution or payment to any official of,
or candidate for, or any employee of, any federal, state or foreign office from
corporate funds in violation of laws applicable to the Issuer or such
Subsidiary; (iii) has made any bribe, rebate, payoff, influence payment,
kickback or other payment in violation of laws applicable to the Issuer or such
Subsidiary; or (iv) is aware of or has taken any action, directly or indirectly,
that would reasonably be expected to result in a violation by such persons of
the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, the Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations thereunder (collectively, the “FCPA”)
or the U.K. Bribery Act 2010 (the “Bribery Act”) or any similar law or
regulation of any other relevant jurisdiction; and neither the Issuer nor any of
its Subsidiaries, directors or officers nor, to the knowledge of the Issuer, any
agent or employee acting on behalf of the Issuer or any of its Subsidiaries has
violated the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, the FCPA or the Bribery Act or any similar
law or regulation of any other relevant jurisdiction; and the Issuer and its
Subsidiaries have instituted and maintain policies and procedures reasonably
designed to ensure compliance with, and which are expected to continue to ensure
compliance with, the FCPA, the Bribery Act and any applicable similar law or
regulation.

 

  2.12

The operations of the Issuer and its Subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements, including, without limitation, to the extent applicable, those of
the Bank Secrecy Act, as amended by Title III of the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 and the Currency and Foreign Transactions Reporting Act of
1970, as amended, and the applicable money laundering statutes of jurisdictions
where the Issuer and its Subsidiaries conduct business, and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency in each
other applicable jurisdiction (collectively, the “Money Laundering Laws”) and no



--------------------------------------------------------------------------------

  action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Issuer or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Issuer, threatened.

 

  2.13 Neither the Issuer nor any of its Subsidiaries, directors or officers
nor, to the knowledge of the Issuer, any agent or employee of the Issuer or any
of its Subsidiaries (i) is a person that is, or is 50% or more owned or
otherwise controlled by a person that is (x) currently listed on any
sanctions-related list of designated persons pursuant to sanctions administered
or imposed by the United States (including any administered or enforced by the
Office of Foreign Assets Control of the U.S. Treasury Department, the U.S.
Department of State, or the Bureau of Industry and Security of the U.S.
Department of Commerce), the United Nations Security Council, the European Union
or the United Kingdom (including sanctions administered or enforced by Her
Majesty’s Treasury) or any other relevant sanctions authority (collectively,
“Sanctions”) or (y) located, organized or resident in a country or territory
that is, or whose government is, the subject of country-wide or territory-wide
Sanctions (including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria) (collectively, “Sanctioned Countries” and each, a “Sanctioned Country”)
(such persons described in clauses (x) and (y), “Sanctioned Persons”) or
(ii) will, directly or indirectly, use the proceeds of the Notes, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person (x) to fund or facilitate any activities or
business of or with any person or in any country or territory that, at the time
of such funding or facilitation, is a Sanctioned Person, in violation of
applicable Sanctions, or (y) in any manner that will result in a violation of
any Sanctions by, or would reasonably be expected to result in the imposition of
Sanctions against, any party hereto or any person participating in the offering
of Notes, whether as dealer, investor or otherwise.

 

  2.14 Except as has been disclosed to the Dealer or is not material to the
analysis under any Sanctions, neither the Issuer nor any of its Subsidiaries has
engaged in any dealings or transactions with or for the benefit of a Sanctioned
Person, or with or in a Sanctioned Country, in the preceding 3 years, in each
case, in violation of applicable Sanctions.

 

  2.15

Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth in this Section 2 remain true and correct on and as of such
date as if made on and as of such date, (ii) in the case of an issuance of
Notes, the Notes being issued on such date have been duly and validly issued and
constitute the legal, valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to



--------------------------------------------------------------------------------

  enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and (iii) in the case
of an issuance of Notes, since the date of the most recent Private Placement
Memorandum, there has been no material adverse change in the financial condition
or operations of the Issuer which has not been disclosed to the Dealer in
writing prior to the date of such issuance in accordance with Section 3.2 and
(iv) the Issuer is not in default of any of its obligations hereunder, under the
Notes or the Issuing and Paying Agent Agreement.

 

3. Covenants and Agreements of Issuer.

The Issuer covenants and agrees that:

 

  3.1 The Issuer will give the Dealer prompt notice (but in any event prior to
any subsequent issuance of Notes hereunder) of any amendment to, modification of
or waiver with respect to, the Notes or the Issuing and Paying Agent Agreement,
including a complete copy of any such amendment, modification or waiver.

 

  3.2 Upon the occurrence of any adverse change in the Issuer’s financial
condition or operations that would be reasonably likely to be material to
holders of Notes or potential holders of Notes (including any public
announcement of any downgrading in the rating assigned to any of the Issuer’s
securities by any nationally recognized statistical rating organization (as such
term is defined in Section 3(a)(62) of the Exchange Act) which has published a
rating of the Notes), the Issuer shall promptly, and in any event prior to any
issuance of Notes subsequent to the occurrence of any such change, notify the
Dealer (by telephone, confirmed in writing, or electronic mail) of the
occurrence of such change; provided that to the extent that such notification
would involve the disclosure of material nonpublic information, such
notification shall be required only to disclose the existence of any such
change, development or occurrence, and shall not be required to disclose the
details of, or any further information of any kind relating to, any such change,
development or occurrence.

 

  3.3 The Issuer shall from time to time furnish to the Dealer such information
as the Dealer may reasonably request, including, without limitation, any press
releases or material provided by the Issuer to any national securities exchange
or rating agency, regarding (i) the Issuer’s financial condition or operations,
(ii) the due authorization and execution of the Notes and (iii) the Issuer’s
ability to pay the Notes as they mature; provided, that, the Issuer shall have
no obligation to furnish any material non-public information or information it
is required to keep confidential or that is otherwise included in Company
Information described in clause (i), (ii) or (iii) of the definition thereof.
For the avoidance of doubt, the Issuer shall be deemed to have met the
requirements of this Section 3.3 if it has disclosed such change in any press
release or any publicly available report filed with the SEC.



--------------------------------------------------------------------------------

  3.4 The Issuer will take all such action as the Dealer may reasonably request
to ensure that each offer and each sale of the Notes will comply with any
applicable state Blue Sky laws; provided, however, that the Issuer shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

 

  3.5 The Issuer will not be in default of any of its obligations hereunder,
under the Notes or under the Issuing and Paying Agent Agreement, at any time
that any of the Notes are outstanding.

 

  3.6 The Issuer shall not issue Notes hereunder until the Dealer shall have
received:

 

  (a) an opinion of counsel to the Issuer, addressed to the Dealer, reasonably
satisfactory in form and substance to the Dealer;

 

  (b) a copy of the executed Issuing and Paying Agent Agreement as then in
effect;

 

  (c) a certificate of the secretary, assistant secretary or other designated
officer of the Issuer certifying, as of the date thereof: (i) the Issuer’s
organizational documents, and attaching true, correct and complete copies
thereof, (ii) a copy of resolutions adopted by the Board of Directors of the
Issuer, authorizing execution and delivery by the Issuer of this Agreement, the
Issuing and Paying Agent Agreement and the Notes and consummation by the Issuer
of the transactions contemplated hereby and thereby and (iii) the incumbency of
the officers of the Issuer authorized to execute and deliver this Agreement, the
Issuing and Paying Agent Agreement and the Notes, and take other action on
behalf of the Issuer in connection with the transactions contemplated thereby;

 

  (d) a certificate of an officer of the Issuer, dated the date hereof,
certifying that the Issuer’s representations and warranties in Section 2 (other
than Section 2.15) are true and correct in all material respects as of the date
thereof;

 

  (e) prior to the issuance of any book-entry Notes represented by the Master
Note, an executed copy of the Letter of Representations to DTC executed by the
Issuer and the Paying Agent and the executed Master Note;

 

  (f) prior to the issuance of any Notes in physical form, a copy of such form
(unless attached to this Agreement or the Issuing and Paying Agent Agreement);

 

  (g) confirmation of the then current rating assigned to the Notes by each
nationally recognized statistical rating organization then rating the Notes; and



--------------------------------------------------------------------------------

  (h) such other certificates, opinions, letters and documents as the Dealer
shall have reasonably requested.

 

  3.7 The Issuer shall reimburse the Dealer for all of the Dealer’s reasonable
and documented out-of-pocket expenses related to this Agreement, including
reasonable expenses incurred in connection with its preparation and negotiation,
and the transactions contemplated hereby (including, but not limited to, the
printing and distribution of the Private Placement Memorandum), and, if
applicable, for the reasonable and documented fees and out-of-pocket expenses of
the Dealer’s external counsel.

 

  3.8 The Issuer shall not file a Form D (as referenced in Rule 503 under the
Securities Act) at any time in respect of the offer or sale of the Notes.

 

4. Disclosure.

 

  4.1 The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer. The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.

 

  4.2 The Issuer agrees to promptly furnish the Dealer the Company Information
as it becomes available; provided that any Company Information publicly filed
with the SEC shall be deemed to have been delivered to the Dealer upon such
Company Information being accessible through EDGAR.

 

  4.3      (a) The Issuer agrees to notify the Dealer promptly upon the
occurrence of any event relating to or affecting the Issuer that would cause the
Company Information (other than as relates to or affects Dealer Information)
then in existence to include an untrue statement of a material fact or to omit
to state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they are made, not
misleading; provided that to the extent that such notification would involve the
disclosure of material nonpublic information, such notification shall be
required only to disclose the existence of the occurrence of any such event, and
shall not be required to disclose the details of, or any further information of
any kind relating to, the occurrence of any such event. The Dealer agrees to
promptly suspend offers and sales of the Notes upon receipt of such notice
unless and until the Issuer supplements or amends the Private Placement
Memorandum in accordance with Section 4.3(b).

 

  (b)

In the event that the Issuer gives the Dealer notice pursuant to Section 4.3(a)
and (i) the Issuer is selling Notes in accordance with Section 1, (ii) the
Dealer notifies the Issuer that it then has Notes it is holding in



--------------------------------------------------------------------------------

  inventory, or (iii) any Notes are otherwise outstanding, the Issuer agrees
promptly to supplement or amend the Private Placement Memorandum so that the
Private Placement Memorandum, as amended or supplemented, shall not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, and the Issuer shall make such supplement
or amendment available to the Dealer.

 

  (c) In the event that (i) the Issuer gives the Dealer notice pursuant to
Section 4.3(a), (ii) the Dealer does not notify the Issuer that it is then
holding Notes in inventory, and (iii) the Issuer chooses not to promptly amend
or supplement the Private Placement Memorandum in the manner described in clause
(b) above, then, unless the occurrence of the event has already been publicly
disclosed by the Issuer, the Dealer will not disclose such notice was given and
will maintain the confidentiality of the content of such notice (except to the
extent that the Dealer shall be required to disclose such notice was given or
the content of such notice pursuant to applicable law, rule or regulation or
court order) and all solicitations and sales of Notes shall be suspended until
such time as the Issuer has so amended or supplemented the Private Placement
Memorandum, and made such amendment or supplement available to the Dealer.

 

  (d) Without limiting the generality of Section 4.3(a), to the extent that the
Private Placement Memorandum sets forth financial information of the Issuer
(other than financial information included in a report described in clause
(i) of the definition of “Company Information” that (i) is incorporated by
reference in the Private Placement Memorandum or (ii) the Private Placement
Memorandum expressly states is being made available to holders and prospective
purchasers of the Notes but is not otherwise set forth therein), the Issuer
shall review, amend and supplement the Private Placement Memorandum on a
periodic basis to the extent necessary to ensure that the information provided
in the Private Placement Memorandum is accurate and complete.

 

5. Indemnification and Contribution.

 

  5.1

The Issuer will indemnify and hold harmless the Dealer, each individual,
corporation, partnership, trust, association or other entity controlling the
Dealer, within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, any affiliate of the Dealer or any such
controlling entity and their respective directors, officers, employees,
partners, incorporators, shareholders, servants, trustees and agents
(hereinafter the “Indemnitees”) against any and all liabilities, penalties,
suits, causes of action, losses, damages, claims, costs and expenses (including,
without limitation, reasonable fees and disbursements of external counsel) or
judgments of whatever kind or nature (each a “Claim”), imposed upon, incurred by
or asserted against the Indemnitees (i) arising in connection with the issuance
of the Notes and caused by any allegation that the



--------------------------------------------------------------------------------

  Private Placement Memorandum, the Company Information or any information
provided by the Issuer to the Dealer for distribution to holders and potential
holders of Notes included (as of any relevant time) or includes an untrue
statement of a material fact or omitted (as of any relevant time) or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading or (ii) arising out
of or based upon the breach by the Issuer of any agreement, covenant or
representation made in or pursuant to this Agreement; provided, however, to the
fullest extent permitted by applicable law, the Dealer shall not assert, and the
Dealer hereby waives, any claim against the Issuer under clause (ii) of this
Section 5.1, on any theory of liability, for special, indirect or punitive
damages (as opposed to direct or actual damages) arising out of, or in
connection with, or as a result of, any such Claim except to the extent that any
such special, indirect or punitive damages are included in a Claim based on a
third-party claim for which the Dealer is otherwise entitled to indemnification
hereunder. This indemnification shall not apply to the extent that the Claim
arises out of or is based upon Dealer Information.

 

  5.2 Provisions relating to claims made for indemnification under this
Section 5 are set forth on Exhibit B to this Agreement.

 

  5.3 In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer shall
contribute to the aggregate costs incurred by the Dealer in connection with any
Claim in the proportion of the respective economic interests of the Issuer and
the Dealer; provided, however, that such contribution by the Issuer shall be in
an amount such that the aggregate costs incurred by the Dealer do not exceed the
aggregate of the commissions and fees earned by the Dealer hereunder with
respect to the issue or issues of Notes to which such Claim relates. The
respective economic interests shall be calculated by reference to the aggregate
proceeds to the Issuer of the Notes issued hereunder and the aggregate
commissions and fees earned by the Dealer hereunder.

 

6. Definitions.

 

  6.1 “Bribery Act” shall have the meaning set forth in Section 2.11.

 

  6.2 “Claim” shall have the meaning set forth in Section 5.1.

 

  6.3

“Company Information,” at any given time, shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
most recent annual audited financial statements and each interim financial
statement or report prepared subsequent thereto, if not included in item
(i) above, (iii) publicly available recent reports of the Issuer, its
Subsidiaries and any entity



--------------------------------------------------------------------------------

  that owns more than fifty percent (50%) of the Issuer, including, but not
limited to, any publicly available filings or reports provided to their
respective shareholders, but only to the extent that any such filings or reports
contain information specifically related to the Issuer or its operations that
(A) is not otherwise disclosed pursuant to items (i), (ii), (iv) or (v) of the
definition hereof and (B) would reasonably be expected to be material to a
prospective purchaser or holder of the Notes, (iv) any other written information
or disclosure prepared pursuant to Section 4.3 hereof and (v) any information
prepared or approved by the Issuer for dissemination to investors or potential
investors in the Notes.

 

  6.4 “Current Issuing and Paying Agent” shall have the meaning set forth in
Section 7.9(i).

 

  6.5 “Dealer Agreement” shall have the meaning set forth in Section 1.2.

 

  6.6 “Dealer Information” shall mean material concerning the Dealer provided by
the Dealer in writing expressly for inclusion in the Private Placement
Memorandum.

 

  6.7 “DTC” shall have the meaning set forth in Section 1.4.

 

  6.8 “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

  6.9 “FCPA” shall have the meaning set forth in Section 2.11.

 

  6.10 “GAAP” shall mean generally accepted accounting principles in the United
States of America; provided that the Issuer may make a one-time election to
switch to IFRS, if permitted to do so by the SEC in the Issuer’s filings with
the SEC, and following such election and the notification in writing to the
Dealer by the Issuer thereof, “GAAP” shall mean IFRS. After such election, the
Issuer cannot subsequently elect to report under generally accepted accounting
principles in the United States of America.

 

  6.11 “IFRS” shall mean the International Financial Reporting Standards issued
and/or adopted by the International Accounting Standards Board, as in effect
from time to time.

 

  6.12 “Indemnitee” shall have the meaning set forth in Section 5.1.

 

  6.13 “Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.



--------------------------------------------------------------------------------

  6.14 “Issuing and Paying Agent Agreement” shall mean the Issuing and Paying
Agent Agreement described on the cover page of this Agreement, or any
replacement thereof, as such agreement may be amended, supplemented or otherwise
modified from time to time.

 

  6.15 “Issuing and Paying Agent” shall mean the party designated as such on the
cover page of this Agreement, or any successor thereto or replacement thereof,
as issuing and paying agent under the Issuing and Paying Agent Agreement.

 

  6.16 “Maximum Amount” shall mean the aggregate face amount of the Notes
permitted under the Program Documents to be outstanding at any time, which such
face amount shall not exceed, initially, $1,000,000,000, unless such amount is
increased by the Issuer in accordance with Section 1.8 hereof.

 

  6.17 “Master Note” shall have the meaning set forth in Section 1.4.

 

  6.18 “Money Laundering Laws” shall have the meaning set forth in Section 2.12.

 

  6.19 “Non-bank fiduciary or agent” shall mean a fiduciary or agent other than
(a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

 

  6.20 “Other Dealers” shall have the meaning set forth in Section 1.7(a).

 

  6.21 “Outstanding Notes” shall have the meaning set forth in Section 7.9(ii).

 

  6.22 “Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

  6.23 “Program” means the commercial paper program of Nasdaq, Inc. established
pursuant to the Program Documents.

 

  6.24 “Program Documents” means this Agreement and each other Dealer Agreement,
the Issuing and Paying Agent Agreement and the Master Note.

 

  6.25 “Projections” shall have the meaning set forth in Section 2.10.

 

  6.26 “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

 

  6.27 “Replacement” shall have the meaning set forth in Section 7.9(i).



--------------------------------------------------------------------------------

  6.28 “Replacement Issuing and Paying Agent” shall have the meaning set forth
in Section 7.9(i).

 

  6.29 “Replacement Issuing and Paying Agent Agreement” shall have the meaning
set forth in Section 7.9(i).

 

  6.30 “Rule 144A” shall mean Rule 144A under the Securities Act.

 

  6.31 “Sanctioned Countries” and “Sanctioned Country” shall have the meanings
set forth in Section 2.13.

 

  6.32 “Sanctioned Persons” shall have the meaning set forth in Section 2.13.

 

  6.33 “Sanctions” shall have the meaning set forth in Section 2.13.

 

  6.34 “SEC” shall mean the U.S. Securities and Exchange Commission.

 

  6.35 “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

  6.36 “Subsidiaries” shall mean, with respect to the Issuer, at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the Issuer or the
Issuer’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise controlled, by the Issuer or one or
more subsidiaries of the Issuer or by the Issuer and one or more subsidiaries of
the Issuer.

 

7. General

 

  7.1 Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.

 

  7.2 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflict of law provisions.

 

  7.3      (a) Each of the Dealer and the Issuer agrees that any suit, action or
proceeding brought by either of them against the other in connection with or
arising out of this Agreement or the Notes or the offer and sale of the Notes
shall be brought solely in the United States federal courts located in the
Borough of Manhattan or the courts of the State of New York located in the
Borough of Manhattan..



--------------------------------------------------------------------------------

  (b) EACH OF THE DEALER AND THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

  (c) Each party hereby irrevocably accepts and submits to the non-exclusive
jurisdiction of each of the aforesaid courts in personam, generally and
unconditionally, for itself and in respect of its properties, assets and
revenues, with respect to any suit, action or proceeding in connection with or
arising out of this Agreement or the Notes or the offer and sale of the Notes.

 

  7.4 This Agreement may be terminated, at any time, by the Issuer, upon one
(1) business day’s prior notice to such effect to the Dealer, or by the Dealer
upon three (3) business days’ prior notice to such effect to the Issuer. Any
such termination, however, shall not affect the obligations of the Issuer and
the Dealer under Sections 3.7, 5 and 7.3 hereof or the respective
representations, warranties, agreements, covenants, rights or responsibilities
of the parties made or arising prior to the termination of this Agreement.

 

  7.5 This Agreement is not assignable by either party hereto without the
written consent of the other party; provided, however, that the Dealer may
assign its rights and obligations under this Agreement to any broker-dealer
affiliate of the Dealer.

 

  7.6 This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

  7.7 Except as provided in Section 5 with respect to non-party Indemnitees,
this Agreement is for the exclusive benefit of the parties hereto, and their
respective permitted successors and assigns hereunder, and shall not be deemed
to give any legal or equitable right, remedy or claim to any other person
whatsoever.

 

  7.8

The Issuer acknowledges and agrees that (i) purchases and sales, or placements,
of the Notes pursuant to this Agreement, including the determination of any
prices for the Notes and Dealer compensation, are arm’s-length commercial
transactions between the Issuer and the Dealer, (ii) in connection therewith and
with the process leading to such transactions, the Dealer is acting solely as a
principal and not the agent (except to the extent explicitly set forth herein)
or fiduciary of the Issuer or any of its affiliates, (iii) the Dealer has not
assumed an advisory or fiduciary responsibility in favor of the Issuer or any of
its affiliates with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether the Dealer has advised or is currently
advising the Issuer or any of its affiliates on other matters) or any other
obligation to the Issuer or any of its affiliates except the obligations
expressly set forth in this Agreement, (iv) the Issuer is capable of evaluating
and understanding and understands and accepts the



--------------------------------------------------------------------------------

  terms, risks and conditions of the transactions contemplated by this
Agreement, (v) the Dealer and its affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Issuer and
that the Dealer has no obligation to disclose any of those interests by virtue
of any advisory or fiduciary relationship, (vi) the Dealer has not provided any
legal, accounting, regulatory or tax advice with respect to the transactions
contemplated hereby, and (vii) the Issuer has consulted its own legal and
financial advisors to the extent it deemed appropriate. The Issuer agrees that
it will not claim that the Dealer has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to the Issuer in connection with
such transactions or the process leading thereto. Any review by the Dealer of
the Issuer, the transactions contemplated hereby or other matters relating to
such transactions shall be performed solely for the benefit of the Dealer and
shall not be on behalf of the Issuer. This Agreement supersedes all prior
agreements and understandings (whether written or oral) between the Issuer and
the Dealer with respect to the subject matter hereof. The Issuer hereby waives
and releases, to the fullest extent permitted by law, any claims the Issuer may
have against the Dealer with respect to any breach or alleged breach of
fiduciary duty.

 

  7.9 (i) The parties hereto agree that the Issuer may, in accordance with the
terms of this Section 7.9, from time to time replace the party which is then
acting as Issuing and Paying Agent (the “Current Issuing and Paying Agent”) with
another party (such other party, the “Replacement Issuing and Paying Agent”),
and enter into an agreement with the Replacement Issuing and Paying Agent
covering the provision of issuing and paying agency functions in respect of the
Notes by the Replacement Issuing and Paying Agent (the “Replacement Issuing and
Paying Agent Agreement”) (any such replacement, a “Replacement”).

(ii) From and after the effective date of any Replacement, (A) to the extent
that the Issuing and Paying Agent Agreement provides that the Current Issuing
and Paying Agent will continue to act in respect of Notes outstanding as of the
effective date of such Replacement (the “Outstanding Notes”), then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Current
Issuing and Paying Agent, in respect of the Outstanding Notes, and the
Replacement Issuing and Paying Agent, in respect of Notes issued on or after the
Replacement, (ii) all references to the “Issuing and Paying Agent” hereunder
shall be deemed to refer to the Current Issuing and Paying Agent in respect of
the Outstanding Notes, and the Replacement Issuing and Paying Agent in respect
of Notes issued on or after the Replacement, and (iii) all references to the
“Issuing and Paying Agent Agreement” hereunder shall be deemed to refer to the
existing Issuing and Paying Agent Agreement, in respect of the Outstanding
Notes, and the Replacement Issuing and Paying Agent Agreement, in respect of
Notes issued on or after the Replacement; and (B) to the extent that the Issuing
and Paying Agent Agreement does not provide that the Current Issuing and Paying
Agent will continue to act in respect of the Outstanding Notes, then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Replacement
Issuing and Paying Agent, (ii) all references to the “Issuing and Paying Agent”
hereunder



--------------------------------------------------------------------------------

shall be deemed to refer to the Replacement Issuing and Paying Agent, and
(iii) all references to the “Issuing and Paying Agent Agreement” hereunder shall
be deemed to refer to the Replacement Issuing and Paying Agent Agreement.

(iii) From and after the effective date of any Replacement, the Issuer shall not
issue any Notes hereunder unless and until the Dealer shall have received: (a) a
copy of the executed Replacement Issuing and Paying Agent Agreement, (b) a copy
of the executed Letter of Representations among the Issuer, the Replacement
Issuing and Paying Agent and DTC, (c) a copy of the executed Master Note
authenticated by the Replacement Issuing and Paying Agent and registered in the
name of DTC or its nominee, (d) an amendment or supplement to the Private
Placement Memorandum describing the Replacement Issuing and Paying Agent as the
Issuing and Paying Agent for the Notes, and reflecting any other changes thereto
necessary in light of the Replacement so that the Private Placement Memorandum,
as amended or supplemented, satisfies the requirements of this Agreement, and
(e) a legal opinion of counsel to the Issuer, addressed to the Dealer, in form
and substance reasonably satisfactory to the Dealer, as to (x) the due
authorization, delivery, validity and enforceability of Notes issued pursuant to
the Replacement Issuing and Paying Agent Agreement, and (y) such other matters
as the Dealer may reasonably request.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

NASDAQ, INC., as Issuer                         , as Dealer By:  

 

    By:  

 

  Name:       Name:   Title:       Title:



--------------------------------------------------------------------------------

Addendum

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

1. The other dealers referred to in clause (b) of Section 1.2 of this Agreement
are                     .

 

2. The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:

For the Issuer:

 

Address:

   805 King Farm Blvd.    Rockville, Maryland 20850

Attention:

   General Counsel

Telephone number:

   301-978-8400

Facsimile number:

   301-978-8472

E-mail:

   ogc@nasdaq.com

For the Dealer:

 

Address:

                                               

Attention:

                       

Telephone number:

                       

Facsimile number:

                       



--------------------------------------------------------------------------------

EXHIBIT A

Form of Legend for Private Placement Memorandum and Notes

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF WILL BE DEEMED TO REPRESENT
THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO
NASDAQ, INC. (THE “ISSUER”) AND THE NOTES, (II) IT IS NOT ACQUIRING SUCH NOTE
WITH A VIEW TO ANY DISTRIBUTION THEREOF AND (III) IT IS EITHER (A)(1) AN
INSTITUTIONAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE
501(a) UNDER THE ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”) AND (2) IT (i) IS
PURCHASING NOTES FOR ITS OWN ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2)
OF THE ACT) OR A SAVINGS AND LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED
IN SECTION 3(a)(5)(A) OF THE ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY
OR (iii) A FIDUCIARY OR AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN
ASSOCIATION OR OTHER SUCH INSTITUTION) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS
EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL ACCREDITED INVESTOR; OR (B) A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE ACT
(“QIB”) THAT IS ACQUIRING NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS,
EACH OF WHICH ACCOUNTS IS A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE
THAT THE SELLER MAY RELY UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF
SECTION 5 OF THE ACT PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE
PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER
TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE ACT, EITHER (1) TO THE ISSUER OR TO A PERSON DESIGNATED BY THE ISSUER
AS A PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE
OF WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT
AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A
TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS
OF $250,000.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Further Provisions Relating to Indemnification

 

(a) The Issuer agrees to reimburse each Indemnitee for all reasonable
out-of-pocket expenses (including reasonable fees and disbursements of external
counsel) as they are incurred by it in connection with investigating or
defending any loss, claim, damage, liability or action in respect of which
indemnification may be sought under Section 5 of the Agreement (whether or not
it is a party to any such proceedings).

 

(b)

Promptly after receipt by an Indemnitee of notice of the existence of a Claim,
such Indemnitee will, if a claim in respect thereof is to be made against the
Issuer, notify the Issuer in writing of the existence thereof; provided that
(i) the omission so to notify the Issuer will not relieve the Issuer from any
liability which it may have hereunder unless and except to the extent it did not
otherwise learn of such Claim and such failure results in the forfeiture by the
Issuer of substantial rights and defenses, and (ii) the omission so to notify
the Issuer will not relieve it from liability which it may have to an Indemnitee
otherwise than on account of this indemnity agreement. In case any such Claim is
made against any Indemnitee and it notifies the Issuer of the existence thereof,
the Issuer will be entitled to participate therein, and to the extent that it
may elect by written notice delivered to the Indemnitee, to assume the defense
thereof, with counsel selected by the Issuer (which counsel shall be reasonably
satisfactory to such Indemnitee); provided that if the defendants in any such
Claim include both the Indemnitee and the Issuer, and the Indemnitee shall have
concluded that there may be legal defenses available to it which are different
from or additional to those available to the Issuer, the Issuer shall not have
the right to direct the defense of such Claim on behalf of such Indemnitee, and
the Indemnitee shall have the right to select separate counsel to assert such
legal defenses on behalf of such Indemnitee. Upon receipt of notice from the
Issuer to such Indemnitee of the Issuer’s election so to assume the defense of
such Claim, the Issuer will not be liable to such Indemnitee for expenses
incurred thereafter by the Indemnitee in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) the Indemnitee shall
have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the next preceding sentence (it being
understood, however, that the Issuer shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel in the
jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer has authorized in writing the employment of counsel for the
Indemnitee. Notwithstanding anything herein to the contrary, all of the
Indemnitees who are party to the same Claim shall utilize the same counsel
unless any such Indemnitee shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to any
other Indemnitee or Indemnitees and that representation by the same counsel
would not be appropriate. The indemnity, reimbursement and contribution
obligations of the Issuer hereunder shall be in addition to any other liability
the Issuer may otherwise have to an Indemnitee and shall be binding

 

B-1



--------------------------------------------------------------------------------

  upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Issuer and any Indemnitee. The Issuer agrees that without
the Dealer’s prior written consent, it will not settle, compromise or consent to
the entry of any judgment in any Claim in respect of which indemnification may
be sought under the indemnification provision of the Agreement (whether or not
the Dealer or any other Indemnitee is an actual or potential party to such
Claim), unless such settlement, compromise or consent (i) includes an
unconditional release of each Indemnitee from all liability arising out of such
Claim and (ii) does not include a statement as to or an admission of fault,
culpability or failure to act, by or on behalf of any Indemnitee. The Issuer
shall not be liable hereunder to any Indemnitee regarding any settlement,
compromise or entry of judgment with respect to any Claim unless such
settlement, compromise or entry of judgment is consented to by the Issuer, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Statement of Terms for Interest – Bearing Commercial Paper Notes of Nasdaq Inc.

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC PRIVATE PLACEMENT MEMORANDUM SUPPLEMENT (THE “SUPPLEMENT”)
(IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.

1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more Master Notes (each, a “Master Note”)
issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.

(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means, a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).

(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below); (ii)
the date on which such Note will be issued (the “Issue Date”); (iii) the Stated
Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note, the
rate per annum at which such Note will bear interest, if any, and the Interest
Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate, the
Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.

 

C-1



--------------------------------------------------------------------------------

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

 

C-2



--------------------------------------------------------------------------------

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

All times referred to herein reflect New York City time, unless otherwise
specified.

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage

 

C-3



--------------------------------------------------------------------------------

point rounded upwards. For example, 9.876545% (or .09876545) would be rounded to
9.87655% (or .0987655). All dollar amounts used in or resulting from any
calculation on Floating Rate Notes will be rounded, in the case of U.S. dollars,
to the nearest cent or, in the case of a foreign currency, to the nearest unit
(with one-half cent or unit being rounded upwards).

CD Rate Notes

“CD Rate” means the rate on any Interest Determination Date for negotiable U.S.
dollar certificates of deposit having the Index Maturity as published in the
source specified in the Supplement.

If the above rate is not published by 3:00 p.m., New York City time, on the
Calculation Date, the CD Rate will be the rate on such Interest Determination
Date published under the caption specified in the Supplement in another
recognized electronic source used for the purpose of displaying the applicable
rate.

If such rate is not published in either the source specified on the Supplement
or another recognized electronic source by 3:00 p.m., New York City time, on the
Calculation Date, the Calculation Agent will determine the CD Rate to be the
arithmetic mean of the secondary market offered rates as of 10:00 a.m., New York
City time, on such Interest Determination Date of three leading nonbank dealers1
in negotiable U.S. dollar certificates of deposit in New York City selected by
the Calculation Agent for negotiable U.S. dollar certificates of deposit of
major United States money center banks of the highest credit standing in the
market for negotiable certificates of deposit with a remaining maturity closest
to the Index Maturity in the denomination of $5,000,000.

If fewer than the three dealers selected by the Calculation Agent are quoting as
set forth above, the CD Rate will remain the CD Rate then in effect on such
Interest Determination Date.

Commercial Paper Rate Notes

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published by the Board of Governors of the Federal
Reserve System (“FRB”) in “Statistical Release H.15(519), Selected Interest
Rates” or any successor publication of the FRB (“H.15(519)”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.

If the above rate is not published in H.15(519) by 3:00 p.m., New York City
time, on the Calculation Date, then the Commercial Paper Rate will be the Money
Market Yield of the rate on such Interest Determination Date for commercial
paper of the Index Maturity published in the daily update of H.15(519),
available through the world wide website of the FRB at
http://www.federalreserve.gov/releases/h15/Update, or any successor site or
publication or other recognized electronic source used for the purpose of
displaying the applicable rate (“H.15 Daily Update”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.

 

 

1 Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.

 

C-4



--------------------------------------------------------------------------------

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

“Money Market Yield” will be a yield calculated in accordance with the following
formula:

 

Money Market Yield =   

D × 360

  

× 100

   360 - (D × M)   

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

Federal Funds Rate Notes

“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Reuters Page (as defined below) FEDFUNDS1 (or any
other page as may replace the specified page on that service) (“Reuters Page
FEDFUNDS1”) under the heading EFFECT.

If the above rate does not appear on Reuters Page FEDFUNDS1or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

“Reuters Page” means the display on the Reuters 3000 Xtra Service, or any
successor service, on the page or pages specified in this Statement of Terms or
the Supplement, or any replacement page on that service.

 

C-5



--------------------------------------------------------------------------------

LIBOR Notes

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.

“Designated LIBOR Page” means the display on the Reuters 3000 Xtra Service (or
any successor service) on the “LIBOR01” page (or any other page as may replace
such page on such service) for the purpose of displaying the London interbank
rates of major banks.

Prime Rate Notes

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

 

C-6



--------------------------------------------------------------------------------

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).

Treasury Rate Notes

“Treasury Rate” means:

(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVEST RATE”
on the display on the Reuters Page designated as USAUCTION10 (or any other page
as may replace that page on that service) or the Reuters Page designated as
USAUCTION11 (or any other page as may replace that page on that service), or

(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or

(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or

(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or

(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or

(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

 

C-7



--------------------------------------------------------------------------------

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

Bond Equivalent Yield =   

D × N

   ×100    360 - (D × M)   

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

3.    Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of such Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof); (ii)
the Issuer makes any compromise arrangement with its creditors generally
including the entering into any form of moratorium with its creditors generally;
(iii) a court having jurisdiction shall enter a decree or order for relief in
respect of the Issuer in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or there shall be
appointed a receiver, administrator, liquidator, custodian, trustee or
sequestrator (or similar officer) with respect to the whole or substantially the
whole of the assets of the Issuer and any such decree, order or appointment is
not removed, discharged or withdrawn within 60 days thereafter; or (iv) the
Issuer shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment of or taking possession by a receiver, administrator,
liquidator, assignee, custodian, trustee or sequestrator (or similar official),
with respect to the whole or substantially the whole of the assets of the Issuer
or make any general assignment for the benefit of creditors. Upon the occurrence
of an Event of Default, the principal of such Note (together with interest
accrued and unpaid thereon) shall become, without any notice or demand,
immediately due and payable.2

5.    Obligation Absolute. No provision of the Issuing and Paying Agent
Agreement under which the Notes are issued shall alter or impair the obligation
of the Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

6.    Supplement. Any term contained in the Supplement shall supersede any
conflicting term contained herein.

 

 

2 Unlike single payment notes, where a default arises only at the stated
maturity, interest-bearing notes with multiple payment dates should contain a
default provision permitting acceleration of the maturity if the Issuer defaults
on an interest payment.

 

C-8



--------------------------------------------------------------------------------

EXHIBIT D

Notification Letter for an Increase in the Maximum Amount

[            ], 20[    ]

To:                     , as Dealer

cc.                     , as Issuing and Paying Agent

 

  Re: Commercial Paper Program of Nasdaq, Inc.

 

Ladies and Gentlemen,

We refer to a dealer agreement, dated March [    ], 2017 (as amended,
supplemented and otherwise modified from time to time, the “Dealer Agreement”)
between Nasdaq, Inc., as Issuer, and you, as Dealer, relating to a Commercial
Paper Program with a Maximum Amount of $[        ] as of the date hereof.

Capitalized terms used in this letter shall have meanings ascribed to such terms
in the Dealer Agreement.

In accordance with Section 1.8 of the Dealer Agreement, we hereby notify you
that the Maximum Amount is to be increased from [                    ] to
[                    ], to be effective on [            ], 20[    ], subject to
the delivery to you and the Issuing and Paying Agent of the following documents:

 

  (i) a certificate from a duly authorized officer of the Issuer confirming that
no changes have been made to the organizational documents of the Issuer since
the date of the Dealer Agreement which would have a material adverse effect on
the Program or, if there has been such a change, a certified copy of the
organizational documents currently in force;

 

  (ii) certified copies of all documents evidencing the internal authorization
and approval required to be granted by the Issuer for such an increase in the
Maximum Amount;

 

  (iii) a list of names, titles and specimen signatures of the persons
authorized to sign on behalf of the Issuer all notices and other documents to be
delivered in connection with such an increase in the Maximum Amount;

 

  (iv) an updated or supplemental Private Placement Memorandum reflecting the
increase in the Maximum Amount of the Program;

 

  (v) a legal opinion in form and substance satisfactory to the Dealer as to
(A) the due authorization, delivery, validity and enforceability of Notes issued
pursuant to the Issuing and Paying Agent Agreement, and (B) such other matters
as the Dealer may reasonably request, in each case after giving effect to the
increase in the Maximum Amount; and

 

  (vi) evidence from each nationally recognized statistical rating organization
providing a rating of the Notes either (A) that such rating has been confirmed
after giving effect to the increase in the Maximum Amount or (B) setting forth
any change in the rating of the Notes after giving effect to the increase in the
Maximum Amount.

 

D-1



--------------------------------------------------------------------------------

[Signature Page Follows]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Letter to be executed as of the
date and year first above written.

 

NASDAQ, INC.

 

Name:   Title:  

 

D-3